Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to application 16/995,918 filed on 5/23/22. 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant does not include all the limitation(s) of the objected independent claims. Thus, the new ground(s) of rejection is made; please see below.
4.	As per claims, 44 – 72 are allowed. 
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
6.	This communication is in response to the Application No. 16/995,918 filed on 10/22/21. Claims 1 - 43 has been examined.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1 – 2, 4 – 5, 7 – 13, 25 – 26, 28 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (WO-2019/132926, for examination purposes US 2020/0219861 is used) in further view of Takata (Electrical properties and practical applications of Liquid Crystal Polymer Flex) in further view of Steinwall (Liquid Crystal Polymers) in further view of Huang et al. (US 2018/0102578)

Regarding claim 1, Kamgaing teaches An RF filter comprising a resonator element (Embodiments of the present disclosure relate to a radio frequency (RF) hybrid filter having a plurality of acoustic wave resonators (AWR) and a transformer based resonator, paragraph 36) and a polymer composition (In an embodiment, inductor 180 may consist of one or more turns of conductive material, such as copper, separated by a dielectric such as a polymer, a ceramic, a glass, or air, paragraph 27).
However, Kamgaing does not specifically disclose wherein the polymer composition contains an aromatic polymer and has a melting temperature of about 2400C or more, the polymer composition exhibiting a dielectric constant of about 5 or less and dissipation factor of about 0.05 or less at a frequency of 10 GHz.
Takata discloses wherein the polymer composition contains an aromatic polymer (In addition, LCP consists of only aromatic hydrocarbon in chemical, page 1, col 2, lines 1 - 3), the polymer composition exhibiting a dielectric constant of about 5 or less (the measured dielectric constant is shown to be steady near 3.0, Abstract) and dissipation factor of about 0.05 or less (and the loss tangent stays below 0.002, Abstract) at a frequency of 10 GHz (upto 40 GHz, Abstract).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Takata with the system of Kamgaing. One would be motivated to combine these teachings because it will provide specific properties to the polymer as user requirement.	
However, combination of Kamging with Takata does not specifically disclose melting temperature of about 2400C or more. 
Steinwell teaches melting temperature of about 2400C or more (melt temperature of LCPs is between 280-3300C, page 2).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Steinwell’s melting temperature with the combined system of Takata and Kamgaing. One would be motivated to combine these teachings because it will provide specific properties to the polymer as user requirement. However, does not specifically teach having a substrate that supports a piezpelectric material.
Huang et al. teaches having a substrate that supports a piezpelectric material (Material for the panes of substrate 204 may be dielectric, glass, epoxy, polymer, molding material, a liquid crystal polymer (LCP), a low temperature co-fired ceramic (LTCC), a high temperature co-fired ceramic (HTCC), sintered layers of ceramic green sheets, and so forth. In some circumstances the material may be a semiconductor, or silicon, paragraph 51).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Huang’s piezoelectric component with the combined system of Takata with Kamgaing and Steinwell. One would be motivated to combine these teachings because it will provide specific properties to the polymer and substrate as user requirement.

Regarding claim 4, Kamging and Takata with Steinwell teaches The RF filter of claim 2, Kamging further teaches wherein the piezoelectric material is positioned between upper and lower metal layers (resonator 106 is a thin film bulk resonator having a piezoelectric material 130 sandwiched between a first electrode 132 and a second electrode 134, paragraph 19).

Regarding claim 7, Kamging and Takata with Steinwell teaches The RF filter of claim 2, Kamging further comprising a housing that overlies the resonator element (Seal frame or ring 136 completely surrounds resonator 106 and creates a hermetic seal between interposer interconnect structure 122 and interconnect structure 112 of active die 102 as illustrated in FIG. 1. Seal frame 136 forms a hermetic and acoustically sealed air cavity 137 around resonator 106 which protects resonator 106 from environmental conditions and interference. In an embodiment, contacts 149 which electrically couple active die 102 to resonator 106 may be located within cavity 137, paragraph 20).

Regarding claim 8, Kamging and Takata with Steinwell teachesThe RF filter of claim 7, The RF filter of claim 7, wherein the housing contains a the polymer composition that contains an aromatic polymer and has a melting temperature of about 240°C or more, the polymer composition exhibiting a dielectric constant of about 5 or less and dissipation factor of about 0.05 or less at a frequency of 10 GHz. (Seal frame or ring 136 completely surrounds resonator 106 and creates a hermetic seal between interposer interconnect structure 122 and interconnect structure 112 of active die 102 as illustrated in FIG. 1. Seal frame 136 forms a hermetic and acoustically sealed air cavity 137 around resonator 106 which protects resonator 106 from environmental conditions and interference, paragraph 20; as mentioned above, Steinwell teaches melt temperature of LCPs is between 280-3300C, page 2; Takata teaches the measured dielectric constant is shown to be steady near 3.0, Abstract) (and the loss tangent stays below 0.002, Abstract) (upto 40 GHz, Abstract).

Regarding claim 13, Kamging and Takata with Steinwell of claim 1, Steinwell further teaches wherein the aromatic polymer has a glass transition temperature of about 300C or more and a melting temperature of about 2400C or more (page 2).

Regarding claim 25, Kamging and Takata with Steinwell teaches The RF filter of claim 1, Kamging further teaches wherein the polymer composition further comprising a fibrous filler (Seal frame 136 may be made from a metal, such as but not limited to gold, copper, tin and indium. In other embodiments, seal frame may be made from an insulating material, such as but not limited to a glass frit, a polymer such as a liquid crystal polymer, and an inorganic dielectric, paragraph 20).

Regarding claim 26, Kamging and Takata with Steinwell teaches The RF filter of claim 25, Kamging further teaches wherein the fibrous filler includes glass fibers (Seal frame 136 may be made from a metal, such as but not limited to gold, copper, tin and indium. In other embodiments, seal frame may be made from an insulating material, such as but not limited to a glass frit, a polymer such as a liquid crystal polymer, and an inorganic dielectric, paragraph 20).

Regarding claim 28, , Kamging and Takata with Steinwell teaches The RF filter of claim 1, Kamging wherein the polymer composition further comprising a particulate filler (substrate 120 may be made of silicon, glass, ceramics, such as alumina or low temperature co-fired ceramic (LTCC), or other hermetic material, paragraph 17).

Regarding claim 29, Kamging and Takata with Steinwell The RF filter of claim 28, Kamging further teaches wherein the particulate filler includes mica (substrate 120 may be made of silicon, glass, ceramics, such as alumina or low temperature co-fired ceramic (LTCC), or other hermetic material, paragraph 17).

Regarding claim 30, Kamging and Takata with Steinwell The RF filter of claim 1, Kamging further teaches wherein the polymer composition further comprises a laser activatable additive (TSVs 150 may be formed by forming via openings by, for example, drilling, such as laser drilling, or etching, and then filling the openings with an conductive material, such as copper or tungsten, paragraph 23).

Regarding claim 31, Kamging and Takata with Steinwell The RF filter of claim 1, Takata further teaches wherein the polymer composition exhibits a dielectric constant of from about 1.5 to about 4 at a frequency of 2 GHz (the measured dielectric constant is shown to be steady near 3.0, Abstract; and the loss tangent stays below 0.002, Abstract).

Regarding claim 32, Kamging and Takata with Steinwell The RF filter of claim 1, Takata further teaches wherein the polymer composition exhibits a dissipation factor of about 0.0009 or less at a frequency of 2 GHz (the measured dielectric constant is shown to be steady near 3.0, Abstract; and the loss tangent stays below 0.002, Abstract).

Regarding claim 33, A 5G antenna system comprising the RF filter of claim 1, Kamging further teaches and at least one antenna element configured to transmit and receive 5G radio frequency signals (5G, paragraph 2).

11.	Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (WO-2019/132926, for examination purposes US 2020/0219861 is used) in further view of Takata (Electrical properties and practical applications of Liquid Crystal Polymer Flex) in further view of Steinwall (Liquid Crystal Polymers) in further view of Kadota (US 6,346,864).

Regarding claim 3, Kamging and Takata with Steinwell teaches claim 2, however does not specifically disclose wherein transducers are formed on the piezoelectric material.
	Kadota teaches wherein wherein transducers are formed on the piezoelectric material (col 1, lines 50 - 51).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Kadota’s teaching with the combined system of Takata with Kamgaing and Steinwell. One would be motivated to combine these teachings because it will provide specific properties to the polymer as user requirement.

12.	Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (WO-2019/132926, for examination purposes US 2020/0219861 is used) in further view of Takata (Electrical properties and practical applications of Liquid Crystal Polymer Flex) in further view of Steinwall (Liquid Crystal Polymers) in further view of Keep et al. (US 2004/0214984).

Regarding claim 14, Kamging and Takata with Steinwell teaches claim 1; however does not specifically disclose wherein aromatic polymers constitute from about 40 wt.% to about 99 wt.% of the polymer composition.
	Keep teaches wherein aromatic polymers constitute from about 40 wt.% to about 99 wt.% of the polymer composition (paragraph 19).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Keep’s teaching with the combined system of Takata with Kamgaing and Steinwell. One would be motivated to combine these teachings because it will provide specific properties to the polymer as user requirement.

13.	Claims 15 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (WO-2019/132926, for examination purposes US 2020/0219861 is used) in further view of Takata (Electrical properties and practical applications of Liquid Crystal Polymer Flex) in further view of Steinwall (Liquid Crystal Polymers) in further view of Doi (US 2013/0309500).

Regarding claim 15, Kamging and Takata with Steinwell The RF filter of claim 1, 
Doi further teaches wherein the aromatic polymer is a polyarylene sulfide (paragraph 38, polyarylene sulfide).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Doi’s teaching with the combined system of Takata with Kamgaing and Steinwell. One would be motivated to combine these teachings because it will provide specific properties to the polymer as user requirement.

Regarding claim 16, Kamging and Takata with Steinwell with Doi The RF filter of claim 1, 
Doi further teaches wherein the aromatic polymer is a liquid crystalline polymer (paragraph 38, liquid crystalline polymers).

Regarding claim 17, The RF filter of claim 16, Doi wherein the liquid crystalline polymer contains repeating units derived from one or more aromatic dicarboxylic acids, one or more aromatic hydroxycarboxylic acids, or a combination thereof (such as polyethylene and polypropylene; aromatic polyesters formed of aromatic dicarboxylic acid such as polyethylene terephthalate, polytrimethylene terephthalate and polyethylene-2,6-naphthalene dicarboxylate, and diol, and the like, paragraph 38).

Regarding claim 20, The RF filter of claim 17, wherein the liquid crystalline polymer further contains repeating units derived from one or more aromatic diols (such as polyethylene and polypropylene; aromatic polyesters formed of aromatic dicarboxylic acid such as polyethylene terephthalate, polytrimethylene terephthalate and polyethylene-2,6-naphthalene dicarboxylate, and diol, and the like, paragraph 38).
Allowable Subject Matter
14.	Claims 18 – 19, 21 – 24, 27, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	Claims 44 – 72 are allowed. 
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

TANMAY K. SHAH
Primary Examiner
Art Unit 2632